@I"   •   '    •
                                                                                                                                                                              5
              AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                            Page I of I



                                                  UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                                             JUDGMENT IN A CRIMINAL CASE
                                                                                                        (For Offenses Committed On or After November I, 1987)
                                              v.

                                     Eloy Olivera-Martinez                                              Case Number: 3:1 9-mj-21826

                                                                                                        Emerson Wheat
                                                                                                        Defendant 's Attorney


              REGISTRATION NO. 74769298
              THE DEFENDANT:
               IZI pleaded guilty to count(s) 1 of Complaint
                                                        ~~~---~~~~~~~~~~~~~~~~~~~~~~~~




               0 was found guilty to count(s)
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

              Title & Section                    Nature of Offense                                                                        Count Number(s)
              8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                              1

               0 The defendant has been found not guilty on count(s)                              ~~~~~~~~~~~~~~~~~~~-




               0 Count(s)                                                                                dismissed on the motion of the United States.

                                                                              IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:

                                             8    TIME SERVED                                     0                                          days

               IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
               IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               0 Court recommends defendant be deported/removed with relative,                            charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                      Monday, May 6, 2019
                                                                                                      Date of Imposition of Sentence


              Received      ----,-<'-------'~'--~~~-+-                              i ~u
                                                                          rrr.:· l~ .... F f I~
                                                                          MAY 0 6 2019
                                                                CLERK, U.S. Di'3TRICT COURT
              Clerk's Office Copy                          SOUTHEH;~   C.STr.:cr OF CALIFORNIA                                                      3:19-mj-21826
                                                           BY              ~----··-- ...       ____
                                                                                            -.C~PUTY
